DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 17 are objected to because of the following informalities:
Claims 11 and 17, lines 1, “as a bottom surface” should be “has a bottom surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said channel" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said pin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 0777408 to Fletcher 0758942 in view of Taylor et al. (Taylor).
Regarding claim 1, Fletcher discloses:
A portable device for immobilizing a door (fig 1, col 1 lines 1-10), , said device comprising: a body (1) having a channel (5) for receiving and retaining a sliding member (4); an eccentric cam (15) having a geometric center (fig 1), said eccentric cam being rotatably affixed to said body and rotatable about an eccentric axis that is offset from said geometric center (14, see fig 1), said eccentric cam having a plurality of surfaces defining a faceted perimeter thereof (15a/b), said surfaces bounded by lateral edges (15c and opposite edge near reference 14 as seen in figure 1), said lateral edges being radially farther from said geometric center than a portion of said surface located between adjacent lateral edges (distance between 15c and 15a/b is less than the distance between 15c and the geometric center); said sliding member retained in said channel (via housing) and slidable between an extended position (when 4 is extended and touching the ground) and a retracted position (when 4 is retracted and not touching the floor) in a direction perpendicular to said eccentric axis, said sliding member having a driven surface (6) for facing and contacting said eccentric cam (fig 3), said sliding member having a foot on an end opposite said driven surface (11); an arm affixed to said eccentric cam to rotate said eccentric cam about said eccentric axis (16); a spring (13) biasing said driven surface of said sliding member towards said faceted perimeter of said eccentric cam (page 1, lines 56-62); and when said eccentric cam is rotated, said sliding member moves between said extended position and said retracted position (as 16 is rotated, 4 moves between retracted and extended positions).

Fletcher doesn’t teach: said door having a bottom edge facing a floor, said body having a door-facing surface terminating at an overhanging ledge, said sliding member slidable between an extended position and a retracted position in a direction perpendicular to said eccentric axis and parallel to said door-facing surface.

However, Taylor teaches that it is well known in the art for a door (1) to have a bottom edge facing a floor (fig 1), said body having a door-facing surface (3) terminating at an overhanging ledge (bottom of door, fig 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor into Fletcher at least because doing so provides multiple contacts between the door and the device, provided added security and stability to the device.

Taylor also teaches that it is well known in the art for the sliding member to be slidable between an extended position (fig 2) and a retracted position (fig 3) in a direction perpendicular to said eccentric axis and parallel to said door-facing surface (fig 1, motion of 6 is parallel to the height of 3). As per the combination of the door facing surface into the door of Fletcher above, Fletcher would also have the slidable member parallel to said door-facing surface.
Regarding claim 2, Fletcher (in view of Taylor) discloses:
The device in claim 1, wherein said sliding member has a slot (10, Fletcher), said sliding member is retained in said channel by a pin (9, Fletcher) extending into said slot.
Regarding claim 3, Fletcher (in view of Taylor) discloses:
The device in claim 2, wherein said spring is located between said pin and a pocket (area above 9 in fig 3, Fletcher) in said sliding member (fig 3, Fletcher).
Regarding claim 4, Fletcher (in view of Taylor) discloses:
The device in claim 1, wherein said body has a bottom surface (bottom surface of 1 where 11 extends through), said foot having a foot surface (bottom of 11), said foot surface is proud of said bottom surface when said sliding member is away from said retracted position (in the extended position, 11 projects out away from 1).
Claims 6, 8, 9, and 13 are rejected as per rejection of claim 1 above.
Claim 7 is rejected as per rejection of claim 2 above.
Claim 10 is rejected as per rejection of claim 3 above.
Claim 11 is rejected as per rejection of claim 4 above.
Claims 14 and 18 are rejected as per rejection of claim 1 above.
Claim 15 is rejected as per rejection of claim 2 above.
Claim 16 is rejected as per rejection of claim 3 above.
Claim 17 is rejected as per rejection of claim 4 above.
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 0777408 to Fletcher US 0758942 and in view of Taylor et al. (Taylor), and in further view of US 1225822 to Kimball.
Regarding claim 5, Fletcher (in view of Taylor) doesn’t explicitly disclose: The device in claim 1, further comprising a folding end affixed to said arm, said folding end foldable between a folded position where a revolving handle is parallel to said arm, and a use position where said revolving handle is perpendicular to said arm.

However, Kimball teaches that it is well known in the art for a folding end (18) to be affixed to said arm (6), said folding end foldable between a folded position (fig 3) where a revolving handle is parallel to said arm (18 is a revolving handle that revolves around 6), and a use position (fig 1) where said revolving handle is perpendicular to said arm. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kimball into Fletcher (in view of Taylor) at least because doing so provides more leverage to rotating an arm, as well as providing a means for folding the handle as to promote compactness and prevent any injuries from components that stick out.
Claim 12 is rejected as per rejection of claim 5 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675